Citation Nr: 0114896	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  96-45 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
upper back injury.

2.  Entitlement to service connection for the residuals of a 
lower back injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from May 1971 to March 1972.  
These matters come to the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for a low back 
injury with chronic low back pain and an upper thoracic 
injury with pain syndrome.  The veteran perfected an appeal 
of that decision.

This case was previously before the Board in January 1998, at 
which time the Board decided an issue no longer in appellate 
status and remanded the issues shown above to the RO for 
additional development.  That development has been completed 
to the extent possible and the case returned to the Board.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claim for VA compensation benefits. 

2.  The upper back injury, which was initially documented 
many years following the veteran's separation from service, 
is not shown to be related to an in-service disease or 
injury.

3.  The lower back injury, which was initially documented 
many years following the veteran's separation from service, 
is not shown to be related to an in-service disease or 
injury.



CONCLUSION OF LAW

Neither an upper nor a lower back injury was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991), as amended by The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 
(2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records, including his February 
1972 separation examination, are silent for any complaints or 
clinical findings pertaining to upper or lower back injuries.  
The veteran's spine was normal on the separation examination 
and he stated that he was in good health.  He initially 
claimed entitlement to VA compensation and pension benefits 
in November 1995, at which time he reported having incurred 
an injury to the upper back and the left ankle in February 
1972.  He did not otherwise describe the upper back injury, 
and did not report having injured the lower back while in 
service.  He stated that the lower back injury occurred in 
May 1993.  He also did not report having received any 
treatment for the claimed upper back injury during or since 
service.  He stated that he last worked in May 1993, and that 
he stopped working due to the back injury.

In response to the RO's request that he submit evidence of 
treatment for the left ankle and upper back disabilities 
since service, the veteran stated in December 1995 that he 
had not received any medical treatment for the left ankle 
disability since his separation from service.  He made no 
assertions regarding treatment for an upper back injury.

During a May 1996 VA examination the veteran reported having 
injured the upper thoracic and lumbosacral spine areas in 
1971, with pain in those areas off and on since then.  He 
stated that in November 1971 he was required to carry heavy 
cable during a two-week period, when he developed pain in the 
upper thoracic and lumbosacral areas.  He also stated that he 
again injured his back in December [1991] while carrying a 
locker.  He denied having reported either injury to his 
superiors and took over the counter medication.  Following 
his separation from service he worked in manual labor most of 
his life.

He also reported having re-injured his back in May 1993 in an 
on the job injury, with an increase in upper and lower back 
pain at that time.  He stated that his upper and lower back 
pain became worse following the May 1993 injury, that he 
required a cane in order to walk since then, and that he had 
been unable to work since the injury.  He denied having 
received any medical treatment for the past year or so.  He 
continued to take over the counter medication for the pain.

On examination the physician noted that the veteran walked 
with a limp and used a cane.  There was tenderness with mild 
paraspinous muscle spasm in the lumbosacral area, and 
tenderness in the upper thoracic area without evidence of 
muscle atrophy.  The range of motion of the lumbar spine was 
to five degrees of flexion and less than five degrees of 
extension.  The veteran would not perform lateral movement 
due to complaints of pain.  He was unable to squat, bend, or 
do heel and toe walking.  The straight leg raising test was 
positive at 10 degrees on the right side and five degrees on 
the left.  Deep tendon reflexes were 2+, the Babinski's sign 
was negative, and muscle strength in the upper and lower 
extremities was 5/5, except for reduced grip strength with 
the right hand.  The examiner provided a diagnosis of a 
history of low back and upper thoracic injury with chronic 
low back and upper thoracic pain syndrome.  The examiner 
indicated that X-ray studies and a computerized tomography 
(CT) scan of the upper and lower back were being ordered, but 
the results of that testing, if performed, are not of record.

In the July 1996 rating decision the RO denied entitlement to 
service connection for an upper back injury on the basis that 
no such injury was shown in service.  The RO also denied 
entitlement to a permanent and total disability rating for 
non-service connected pension purposes on the basis that the 
low back injury did not preclude the veteran from securing 
and following substantially gainful employment.  The veteran 
asserted in his September 1996 notice of disagreement that an 
upper back injury was incurred in service, and that he should 
be rated "non-service connected" for the low back injury 
because he was not able to work due to that injury.  He made 
no reference to the low back injury having been incurred in 
service.

In his November 1996 substantive appeal the veteran stated 
that the upper back injury occurred in service, but that he 
never received treatment for the injury while in service 
because his sergeant would not let him be treated.  He 
reported that the sergeant had told him many times that there 
was nothing wrong with him.  He asserted that the condition 
got worse as time passed.  He indicated that he was appealing 
the denial of pension benefits because he was unable to be 
gainfully employed due to the low back injury.

The RO provided the veteran a VA neurology examination in 
December 1996.  During that examination the veteran reported 
having injured his upper and lower back while moving lockers 
in service.  He also reported having re-injured his back in 
April 1987 and May 1993, and that he had not been able to 
return to work since May 1993.  He complained of pain 
throughout his entire body, and the examiner noted that he 
spoke with much sighing.  On examination he did not appear to 
be in any distress.  The examiner stated that he was quite 
preoccupied with his discomforts and that he was not very 
helpful in conducting the examination.  He failed to perform 
any of the requested activities out of his fear of pain.

The veteran described having diffuse pain throughout his 
entire neck with full range of motion of the neck.  As the 
examination progressed he reported having lost sensation in 
the entire left side of his body.  He ambulated somewhat 
carefully and slowly.  He was able to move the upper 
extremities through the full range of motion.  He would not 
move his back more than 15 degrees in any direction and 
complained of unbearable pain with having his legs elevated 
above 15 degrees on the straight leg raising test.  He also 
complained of back spasm, but no evidence of increased muscle 
tone was found on examination.  The neurologist found that 
the veteran had good muscle tone, bulk, and strength.  He 
would not heel or toe walk or hop, but appeared to have good 
coordination in the extremities.

The neurologist found that sensation could not be tested, in 
that the veteran denied any sensation to all modalities on 
the left side of his body, with a mid-line demarcation, and 
full sensation on the right side of his body.  When the 
examination began he was able to sense stimulation in the 
left extremity, but his sensation became less easy to elicit 
as the examination progressed and he eventually told the 
examiner that he was entirely numb throughout the left side 
of his body to the mid-line.  Deep tendon reflexes were, 
however, 2+ and symmetrical throughout the upper and lower 
extremities.  On conclusion, the neurologist stated that 
there was no clear objective evidence of nervous system 
dysfunction.

In a March 1997 rating decision the RO determined that the 
veteran was permanently and totally disabled for non-service 
connected pension purposes due, primarily, to chronic low 
back pain.

Following the Board's January 1998 remand the RO obtained the 
treatment records pertaining to the 1987 and 1993 back 
injuries and the documents related to the veteran's claim for 
disability benefits from the Social Security Administration 
(SSA).  Those records indicate that the veteran incurred an 
industrial injury to the back on April 3, 1987, while loading 
a truck.   He also incurred an industrial back injury on May 
19, 1993, while lifting a stack of box lids.  The medical 
records pertain primarily to the veteran's eligibility for 
workers' compensation benefits and/or vocational 
rehabilitation relating to those injuries.

Records from the Blackstone Chiropractic Clinic indicate that 
when the veteran sought treatment for the April 1987 back 
injury he denied having experienced any previous accidents or 
falls.

Charles J. Heller, M.D., performed a Qualified Medical 
Evaluation on the veteran in July 1994 regarding the May 1993 
industrial injury.  At that time the veteran denied 
experiencing any low back symptoms or trauma prior to the May 
1993 injury.  He complained of constant pain in the low back 
with radiation into the lower extremities that was worse with 
activity.  On examination he walked with a normal gait and 
was noted to have voluntary muscle guarding.  He refused to 
flex or extend the back more than 15 degrees, lateral flexion 
and rotation were markedly reduced, and the straight leg 
raising test while supine was positive at 10 degrees 
bilaterally.  Dr. Heller noted, however, that the straight 
leg raising test while sitting was negative and that the 
veteran was easily able to sit with his hips flexed at 
90 degrees and the knees fully extended.  There was 
tenderness at L5 and S1, but no evidence of muscle spasm.  In 
the lower extremities the deep tendon reflexes were present 
and equal and sensation was normal.  The circumferences of 
the thighs and calves were bilaterally equal.  On credibility 
testing Dr. Heller found that the veteran responded 
inappropriately regarding axial loading, passive rotation, 
the distraction test, diffuse tenderness, and non-anatomic 
nerve dysfunction.  He found that although the veteran had 
subjective complaints, there were no objective findings of 
disability and that the veteran had intentionally magnified 
his symptoms.  He also found that there was no history of a 
pre-existing injury and that the veteran was capable of 
performing his usual and customary job duties.

Jamshid J. Hekmat, M.D., conducted an additional Qualified 
Medical Evaluation of the veteran in November 1994.  Dr. 
Hekmat noted that the veteran had a prior on the job back 
injury in 1987, but made no reference to any back injuries 
during service.  The veteran was able to walk in a normal 
heel and toe pattern without a limp.  He had no localized 
tenderness over the thoracic spine.  Dr. Hekmat referenced X-
ray studies of the lumbosacral spine that revealed no 
fractures or dislocations and well preserved vertebral bodies 
and disc spaces.  He found that the veteran's then-current 
back disability, which he diagnosed as sprain/strain of the 
lumbar spine, was totally due to the May 1993 industrial 
injury.

In a June 1996 decision an SSA Administrative Law Judge 
determined that the veteran had been unable to perform 
substantially gainful employment from May 19, 1993, through 
July 7, 1994.  The disability was due to low back strain and 
a left arm contusion resulting from the on the job injury on 
May 19, 1993.

The veteran was examined by a chiropractor in July 1996 
regarding his status following the May 1993 injury.  The 
chiropractor found that the veteran suffered from lumbar 
intervertebral disc syndrome, but he provided no objective 
clinical or diagnostic findings in support of that 
assessment.

Dr. Heller again evaluated the veteran in September 1996.  At 
that time the veteran reported having injured his upper and 
lower back while in service, and again in 1987.  He was off 
work for two years following the 1987 injury, then returned 
to employment.  He had been unemployed since the May 1993 
injury.  During the examination he complained of constant 
pain in the low back that radiated into the lower extremities 
and occasional back spasms.  He reported that he ambulated 
with a cane at all times.  He ambulated very slowly and 
deliberately, with voluntary guarding of the muscles of the 
back.  Dr. Heller stated, however, that when the veteran did 
not know he was being observed, there was increased range of 
motion of the back.

Physical examination revealed no evidence of muscle spasm in 
the back.  The veteran would not flex or extend the back more 
than 10 degrees and there was markedly limited lateral 
flexion and rotation.  Dr. Heller again found that the 
sitting straight leg raising test was negative and that the 
veteran was easily able to sit with his hips flexed at 
90 degrees and the knees fully extended.  Deep tendon 
reflexes in the lower extremities were present, equal, and 
brisk.  There was diminished sensation in the entire left 
lower extremity in a non-anatomic distribution.  The veteran 
refused to heel and toe walk or to squat.  The circumferences 
of the thighs and calves were equal bilaterally.  On 
credibility testing Dr. Heller again found that the veteran's 
responses were inappropriate pertaining to axial loading, 
passive rotation, the distraction test, diffuse tenderness, 
non-anatomic nerve distribution, and histrionic movements. 

In May 1998 the office of Dr. Sergio Illac reported that the 
veteran's chart had been destroyed.  At about that time, he 
office of Dr. S. MacNaughton advised that if the veteran paid 
his bill in full, the office would provide a copy of his 
records. 

The RO provided the veteran a VA orthopedic examination in 
October 1998 by a board-certified orthopedic surgeon who 
stated that he reviewed all of the veteran's medical records.  
The veteran's complaints were noted to be "very general" in 
nature and to involve almost all of his body.  He claimed 
that his problems began in November 1971 when he was slammed 
against a wall while carrying heavy lockers and hit the wall 
between his shoulder blades and low back area.  He claimed to 
have had low back and thoracic pain since then.  He stated 
that his commanding officer would not allow him to seek 
medical treatment.  He reported having seen a chiropractor 
and a medical doctor for his back pain in 1972 after his 
discharge from service, who both agreed that he might have to 
have surgery on his back.  The surgery was never performed.  
He also stated that orthopedic surgeons he saw after he 
stopped working in 1993 due to back pain also suggested that 
he have surgery on his back, which had not been performed.  
He complained of constant pain in the lumbar and thoracic 
areas of the back that radiated into the shoulders, neck, and 
legs.  He also complained of numbness in both legs from the 
hips to the feet and intermittent numbness in both upper 
extremities.

On examination he stood straight and walked without a limp.  
Circumferences of the upper and lower extremities were 
bilaterally equal.  There was a 50 percent reduction in the 
range of motion of the neck, other than flexion, with 
generalized tenderness but no muscle spasm.  Examination of 
both upper and lower extremities was normal.  On examination 
of the back, the veteran refused to move his back in any 
direction, claiming that any movement caused pain.  He 
complained of generalized tenderness on palpation, but there 
was no evidence of muscle spasm, swelling, or discoloration.  
He was able to stand on his heels and toes without 
discomfort, and reflexes were 2+ and equal.  The straight leg 
raising test was positive at 10 degrees bilaterally when 
supine, but was negative to 40 degrees when sitting.  
Sensation over the lower extremities was normal and no gross 
lower extremity muscle atrophy was seen.  The examiner 
provided a diagnosis of pain in the cervical, thoracic, and 
lumbosacral areas, with no objective findings on physical 
examination to justify the veteran's complaints.  The 
examiner later supplemented the report to state that his 
prior reference to "no objective findings" meant that he 
had not found any spine disorders on examining the veteran 
and that in the absence of any objective evidence of a spine 
disorder, he was unable to provide an opinion on the onset or 
etiology of such a disorder.

Analysis

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).

The RO informed the veteran of the evidence needed to 
substantiate his claim in November 1995, January 1996, April 
1998, and May 1998.  In the October 1996 statement of the 
case and the March 1997 and September 2000 supplemental 
statements of the case the RO informed the veteran of the 
evidence required to establish service connection for the 
claimed disorders and explained to him why those requirements 
had not been met.  The veteran's representative reviewed the 
claims file in December 1997 and March 2001 and did not 
indicate that the veteran had any additional evidence to 
submit.  In the January 1998 remand the Board notified the 
veteran of the evidence that needed to be developed regarding 
his claim. The Board finds, therefore, that VA has informed 
the veteran of the evidence needed to substantiate his claim 
for service connection.

The RO has obtained the veteran's service medical records, 
the documents pertaining to his claim for Social Security 
disability benefits, and the private treatment records 
designated by the veteran.  The RO also provided him VA 
examinations in May and December 1996 and October 1998.  The 
veteran has not indicated the existence of any other evidence 
that is relevant to his claim.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that VA has fulfilled its obligation 
to assist him in the development of the relevant evidence.

Service Connection for Upper and Lower Back Disorders

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be 1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to the back and 
the veteran's spine was noted to be normal on the separation 
examination.  When he submitted his claim for VA benefits in 
November 1995, he did not report having injured his low back 
while in service.  In fact, he stated that the low back 
injury occurred in May 1993 and that he had included the 
disability because he was claiming non-service connected 
pension benefits.  Although during the May 1996 examination 
he reported that he hurt his low back during service, in his 
notice of disagreement and substantive appeal he again 
indicated that the low back injury had occurred subsequent to 
service.  When receiving treatment for the back injuries that 
occurred in 1987 and 1993, he denied having incurred any back 
injuries prior to 1987.  

There is no medical evidence documenting any low back 
symptoms prior to April 1987.  The veteran stated during the 
October 1998 examination that he had received treatment for 
his back in 1972, but he had previously denied having 
received any treatment prior to 1987 and he did not inform 
the RO as to the treatment purportedly received in 1972 when 
asked on multiple occasions to identify all sources of post-
service medical treatment.  His conflicting stories as to his 
low back clearly weigh against his credibility, as do the 
multiple medical reports that tend to show he was 
exaggerating.  The Board finds, therefore, that his assertion 
of having incurred a low back injury during service is not 
credible, and that the evidence does not show the incurrence 
of a low back disorder in service.  See Madden v. Gober, 123 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence).

The available medical evidence shows that the veteran's low 
back problems began in 1987 as the result of an industrial 
injury.  None of the medical evidence indicates that his 
current back complaints are related service in any way and 
the October 1998 examiner in October 1998 was unable to 
provide a medical opinion on the etiology of the current back 
complaints because he could find no objective evidence of low 
back pathology.  Thus, while the veteran has sustained low 
back injuries, they clearly occurred after service and he was 
compensated for them.  The competent and probative evidence 
suggests that he does not currently have a back disability 
that can be objectively corroborated but, in any event, the 
evidence does not establish a relationship between any 
current low back disorder, if present, and service.  

None of the medical reports or VA examinations documents 
objective findings of pathology pertaining to the upper back.  
The only evidence of an upper back disorder consists of the 
veteran's complaints of pain first documented long after 
service.  Complaints of pain, in the absence of medical 
evidence of underlying pathology, are not subject to service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  In the absence of medical evidence of a current 
upper back disability and the absence of any credible and 
probative evidence even suggesting an upper back disorder 
until many years after service, there is no basis for service 
connection.  See Degmetich v. Brown, 104 F3d. 1328 (Fed. Cir. 
1997) (the veteran must have a current disability to 
establish service connection).

For the reasons shown above the Board has determined that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for the residuals of upper 
and lower back injuries.





ORDER

The claims of entitlement to service connection for the 
residuals of upper and lower back injuries are denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

